A petition for a re-hearing was filed in this case, and a rehearing granted, with directions to counsel to confine their discussion to the instruction upon tlmquestion of want of probable cause, and afterward the following opinion was delivered by:
Elbert, J.
The rule that one erroneous instruction may be taken as having been corrected by a subsequent instruction, is not unattended with hazard, and should be applied with caution.
Tn this case all of the testimony which went to the jury touching the question of probable cause, shows that Brown acted upon information, and not from personal knowledge. There wag no claim that he acted from persona] knowledge.
In view of this fact, it is scarcely possible that the jury could have understood the court by its instruction, to tell them that they were to disregard all evidence showing that Brown acted upon information and not upon personal knowledge. Such an intention on the part of the court would have demanded a much more explicit instruction.
Eor this reason I should feel clear in this case in applying the rule and in holding the erroneous instruction corrected by the subsequent one. Our judgment of reversal, however, was based in part on other errors which are stated by the Chief Justice in his opinion. These remain unaided. For this reason I concur that the judgment of the court below must be reversed.